Citation Nr: 1700721	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  07-34 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	John B. Wells, Attorney


WITNESS AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1973 to August 1977.  Further, the record reflects he had additional service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2006 and September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Detroit, Michigan.  Jurisdiction resides with the Detroit RO. 

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  The hearing transcript is associated with the record.

The Veteran's claim for entitlement to service connection for diabetes mellitus was previously remanded by the Board for additional development in February 2011 and April 2012.  There has not been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Veteran requested an in-person hearing at the RO which has not occurred.  As such, another remand is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2016 correspondence, the Veteran's attorney requested a hearing before a Decision Review Officer (DRO) at the RO.  This hearing has not been scheduled.  Thus, remand is appropriate so that this may be accomplished.  Updated treatment records should also be obtained on remand.

The Board observes that the Veteran has been afforded several VA diabetes examinations.  The examination reports are not adequate as they do not discuss each of the Veteran's theories of entitlement and they do not provide sufficient rationale to support the conclusions provided.  On remand, the RO is directed to obtain an addendum medical opinion regarding the nature and etiology of the Veteran's diabetes mellitus.  An in-person examination is not required unless the examiner deems one necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  After updated records have been obtained, request an addendum medical opinion from an appropriate VA examiner with sufficient expertise to in connection with his claim for service connection for diabetes mellitus.  All the evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  The examiner is asked to carefully consider all of the evidence of record, including the Veteran's contentions regarding the etiology of his diabetes.  Thereafter, the provider must provide an opinion as to whether the Veteran's diabetes mellitus is related to his active military service.  Specifically, the examiner is asked to respond to the following inquiries:  

(a)	Is it at least as likely as not the Veteran's currently diagnosed type II diabetes mellitus was caused by chemical exposures while serving on active duty?  

(b)	Is it at least as likely as not that the Veteran's currently diagnosed type II diabetes was caused by his service-connected chronic obstructive pulmonary disease (COPD) and/or pulmonary fibrosis?

(c)	Is it at least as likely as not that the Veteran's currently diagnosed type II diabetes was aggravated by his service-connected COPD and/or pulmonary fibrosis?  (The term "aggravated" means caused a chronic worsening or permanent increase in severity).

(d)	Is it at least as likely as not that the Veteran's currently diagnosed type II diabetes was caused by his service-connected posttraumatic stress disorder (PTSD)?

(e)	Is it at least as likely as not that the Veteran's currently diagnosed type II diabetes was aggravated by his service-connected PTSD?  (The term "aggravated" means caused a chronic worsening or permanent increase in severity).

In providing the opinion, the examiner should acknowledge and comment on the Veteran's and his service comrade's lay claims, the medical and news articles contained in the claims file, and discuss the facts and the medical principles involved.  Particular attention should be paid to the Veteran's October 2010 Board testimony in which he discussed numerous instances of exposure which he believes contributed to the development of diabetes mellitus.  Citation to pertinent medical treatise literature is encouraged, but not required.

The complete rationale for all opinions must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Then, schedule the Veteran for an in-person hearing with a DRO.

4.  After conducting any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



